PER CURIAM.
Affirmed. See State v. Calloway, 658 So.2d 983 (Fla.1995), receded from in part on other grounds in Dixon v. State, 730 So.2d 265 (Fla.1999), (holding that a post-conviction motion, alleging trial court improperly imposed consecutive enhanced sentences for crimes arising from a single criminal episode, must be timely filed pursuant to Florida Rule of Criminal Procedure 3.850 (rather than rule 3.800), where the resolution of the motion requires factual determinations and cannot be determined upon the face of the record). See also Burgess v. State, 831 So.2d 137 (Fla.2002); Flores v. State, 745 So.2d 977 (Fla. 3d DCA 1999).